DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“the at least one of the plurality of first fluid tubes of the heat exchanger connected to an opening for receiving a cleaning tube, the cleaning tube for directing a fluid stream for displacing deposits formed within the heat exchanger” as claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  
“the air vent configured to communicate with an air flow spaced apart from flow of the first fluid in at least one of the plurality of first fluid tubes” as claimed in claim 10 must be shown or the feature(s) canceled from the claim(s).  Note: the manner in which the air vent communicates with the airflow spaced apart from the first fluid is not shown in the drawings.
“the opening covering all the first fluid outlets” as claimed in claim 15 must be shown or the feature(s) canceled from the claim(s). See more details under 112 section below.

No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-5, 14, and 18-20 are objected to because of the following informalities:

Each of claims recite 3-5, 14, and 20 recite “A heat exchanger according to claim ...” in the preamble, which should read “The heat exchanger according to claim ...”.

In claim 18, line 1, “16wherein” should read “16 wherein”.

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8, 11, and 15-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 calls for the limitation “wherein at least one of the plurality of first fluid tubes of the heat exchanger is connected to an opening for receiving a cleaning tube, the cleaning tube for directing a fluid stream for displacing deposits formed within the heat exchanger” which limitation is indefinite for the following reasons:
I.	as it is unclear if the claim requires a cleaning tube, a fluid stream, and deposits on the heat exchanger for its practice.
II.	the recitation “the cleaning tube for directing a fluid stream for displacing deposits formed within the heat exchanger” appears to require a step within an apparatus claim. According to MPEP 2173.05(p)-II, this should be rejected under 35 USC 112, as being indefinite. It is unclear whether infringement occurs when one creates the heat exchanger, or whether infringement occurs when a user actually uses the heat exchanger, as deposits are formed in the heat exchanger while the heat exchanger is being used.

For examination purposes, claim 8 will be interpreted as “wherein at least one of the plurality of first fluid tubes of the heat exchanger comprises an opening capable of receiving a cleaning tube for directing a fluid stream for displacing deposits formed within the heat exchanger”.

Claim 11 calls for the limitation “wherein the heat exchanger is configured such that when water flows through the first fluid tubes, air is sucked through the air vent into the first fluid tubes to form a central air column in the first fluid tubes”, which limitation renders the claim indefinite as the limitation attempts to define the subject-matter in terms of the result to be achieved, without providing the technical features necessary for achieving this result. See MPEP 2173.05(g). The boundaries of the claim scope is unclear since the claim merely recite a description of a problem to be solved or a function or result achieved by the invention. Note: the mechanism via which the flow of water through the first fluid tubes causes air to be sucked through the air vent into the first fluid tubes to form a central air column in the first fluid tubes is not specified.

Claim 15 calls for the limitation “first fluid collector having an opening, a cavity and a plurality of first fluid outlets, where the opening covers all the first fluid outlets, for introducing a first fluid into the cavity, and then exporting the first fluid out of the first fluid outlets in parallel” in lines 2-5, which limitation is indefinite for the following reasons:
	I.	it is unclear as to how an opening, which is essentially an aperture, is capable of covering fluids outlets. The claimed limitation appears to be a misrepresentation of the applicant invention. For purpose of examination, this limitation will be interpreted as “where the opening communicates with all the first fluid outlets” as shown in at least Fig. 41-42 of the applicant.
	II.	it is unclear as to what structure the limitation “for introducing a first fluid into the cavity” is directed to. Is it the opening of the fluid collector? The plurality of first fluid outlets? It is unclear. For purpose of examination, this limitation will be interpreted as directed to the fluid collector.
	III.	the analogy presented at II. above also applies to the limitation “exporting the first fluid out of the first fluid outlets in parallel”. This limitation will be interpreted as directed to the fluid collector

Claim 15 calls for the limitation “wherein the second fluid inlet is configured for introducing a second fluid with a temperature different from that of the first fluid, which flows through the second fluid cavity, and exchanges heat with the first fluid passing through in parallel within the first fluid channels by means of the plurality of metal pipes to change the temperature of the second fluid and then exported from the second fluid outlet” in 6th paragraph, which limitation is indefinite as:
I.	it is unclear as to which previously recited structure the term “which flows through the second fluid cavity” is referring to. Is it the second fluid? The first fluid? It is unclear. Applicant should amend the limitation to clearly indicate that the limitation is directed to the second fluid.
II.	the limitation lacks is a run-on fragment that lacks appropriate punctuation; making the scope of the claim unclear.

For examination purposes, the limitation above will be interpreted as follow: “wherein the second fluid inlet is configured for introducing a second fluid with a temperature different from that of the first fluid, wherein the second fluid exchanges heat with the first fluid passing in parallel within the first fluid channels by means of the plurality of metal pipes, wherein the second fluid is exported from the second fluid outlet”.

Claim(s) 16-20 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 3504739 A) in view of Roof (US 5497824 A).

Note: Heat exchangers are structures that can be adapted to operate in any orientation. This fact is evidenced by Kappes (US 8051902 B2), specifically in col. 5, lines 25-27. For the following rejection, Fig. 1 of Pearce is oriented so that the flow of refrigerant from inlet 20 to outlet 21 is in the gravity direction. In other words, the apparatus of Fig. 1 is turned 90 degrees to the left.

Regarding claim 1:
Pearce discloses a heat exchanger #10 (Fig. 1, col. 1, L 12-15) comprising: 
a plurality of first fluid tubes #14 through which a first fluid of a first temperature is to flow (col. 2, L 50-53); 
wherein the first fluid tubes are substantially vertical (see note above: with the heat exchanger oriented as pointed out above, the tubes #14 are vertical); and 
at least one second fluid tube #10 through which a second fluid of a second temperature is to flow (see arrows indicating flow of refrigerant in Fig. 1. Also see col. 2, L 50-53), wherein at least one of the plurality of first fluid tubes extends inside the at least one second fluid tube (see Fig. 1); 
a first fluid collector #20 for collecting the first fluid and delivering the first fluid to the plurality of first fluid tubes (Fig. 1, col. 2, L 60-64); 
wherein the first fluid collector is in communication with the plurality of first fluid tubes via a plurality of first fluid passages (see fluid passages through stub tubes #30, best seen in Fig. 2); wherein at least one of the first fluid passages is narrower than at least one of the first fluid tubes so as to restrict the flow rate of the first fluid (see Fig. 2: the flow passage through each stub tube #30 is narrower than the flow passage through its corresponding tube 14. This arrangement inherently restrict the flow rate of the first fluid) when the first fluid comprises a liquid to a flow rate which is insufficient to fill the first fluid tubes (the device of Pearce is capable of achieving this limitation since all the structural elements required to produce this result is disclosed by Pearce. See MPEP 2111.04-II); 
wherein the heat exchanger is thermally conductive and capable of communicating thermal energy between the first fluid and the second fluid (see col. 2, L 50-53).

Pearce does not disclose wherein the first fluid tubes comprise baffle structures to slow downward motion of the first fluid in the first fluid tubes.

In the same field of endeavor, Roof teaches the provision of a baffle #2 to a tube #3 of a heat exchanger to enhance heat transfer efficiency and to increase flow resistance (see Fig. 5; abstract, L 1-11; and col. 4, L 25-39).  

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Pearce with the first fluid tubes comprise baffle structures as taught by Roof.

One of ordinary skills would have recognized that doing so would have increased the turbulence and flow resistance through the tubes; thereby, improving heat transfer efficiency of the system as suggested by Roof (abstract, L 1-11; and col. 4, L 25-39).  

The device as modified would disclose wherein the baffle structures slow downward motion of the first fluid in the first fluid tubes, by virtue of the baffle structures providing flow resistance to the refrigerant as pointed out by Roof (see Roof; col. 4, L 25-39).

Regarding claim 2:
Pearce as modified discloses all the limitations.
Pearce further discloses wherein the first fluid collector comprises a plurality of first fluid outlets (outlets to tubes #14 from collector #20) each corresponding to a respective first fluid tube (see Fig. 1-2), wherein the heat exchanger further comprises a fluid distribution manifold #22 including a plurality of baffles #30 which are positioned adjacent to or in the first fluid outlets (best seen in Fig. 2) and wherein the first fluid passages are formed by gaps in the baffles (see Fig. 2: the first fluid passages are formed by the hollow openings of the stub tubes #30).

Regarding claim 3:
Pearce as modified discloses all the limitations.

Roof teaches wherein the baffle structure includes spiral guiding structures extending along the tube to promote spiral motion of the refrigerant in the tube (see col. 4, L 25-39).  

As modified, the baffle structures include spiral guiding structures extending along the first fluid tubes to promote spiral motion of the first fluid in the first fluid tubes as taught by Roof.

Regarding claim 4:
Pearce as modified discloses all the limitations.

Roof teaches wherein at least one end of the spiral guiding structure is forms a slope (see Fig. 4-5).

As modified, at least one end of the spiral guiding structures form a slope as taught by Roof.

Note: the limitation “to reduce accumulation of fouling thereon” as presented in the claim is the result of having spiral guiding structures covered or forming a slope. Because Pearce as modified discloses wherein the spiral guiding structures is covered or form a slope, the spiral guiding structures of Pearce as modified is thus capable of reducing accumulation of fouling thereon.

Regarding claim 15:
Pearce discloses a heat exchanger #10 including: 
a first fluid collector #20 having an opening (see inlet to #20), a cavity (collector #20 has a cavity defined at least by #42 for receiving refrigerant) and a plurality of first fluid outlets (outlets of fluids through stub tubes #30), where the opening communicates with all the first fluid outlets (see Fig. 1-2), for introducing a first fluid into the cavity, and then exporting the first fluid out of the first fluid outlets in parallel (see Fig. 1-2, col. 2, L 43-64); 
a housing #12 having a second fluid inlet for receiving a second fluid (see inlet on the left side of the heat exchanger shown in Fig. 1, with the heat exchanger positioned as pointed out above), a second fluid outlet (outlet of the right side of the heat exchanger, Fig. 1) and a second fluid cavity #18 between the second fluid inlet and the second fluid outlet (the second cavity houses tubes 14); 
a plurality of metal pipes #14 in the second fluid cavity (see Fig. 1 and col. 2, L 45-47: the tubes 14 are welded to the plate 16. Thus, tubes #14 are made of metal, as welding is directed to connection of metal parts. Also see alternate rejection below), the plurality of metal pipes forming a plurality of first fluid channels through the second fluid cavity and the housing for the first fluid to pass through in parallel (see flow of refrigerant shown in Fig. 1), wherein the first fluid channels separately communicate with the first fluid outlets of the first fluid collector to receive the first fluid exported from the first fluid outlets (see flow diagram of Fig. 1; and col. 2, L 54-67. Note: the first fluid channels separately communicate with the first fluid outlets of the first fluid collector by virtue of the two structures being distinct from one another, and being in indirect contact); 
wherein the second fluid inlet is configured for introducing a second fluid with a temperature different from that of the first fluid (col. 2, L 50-53), wherein the second fluid exchanges heat with the first fluid passing in parallel within the first fluid channels by means of the plurality of metal pipes (col. 2, L 50-53), wherein the second fluid is exported from the second fluid outlet (see Fig. 1);
wherein the metal pipes extend vertically (see Fig. 1, as oriented as pointed out above).

To the extent that the applicant submits that the pipes of Pearce are not metal pipes, the examiner takes official notice that the usage of metals pipes in heat exchangers is well-known in the art.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Pearce with the pipes being metal pipes.

One of ordinary skills would have recognized that doing so would have improved the heat transfer performance of the heat exchanger, as metal are known to be relatively good thermal conductors; thereby, making the device more efficient.

Pearce does not disclose wherein each metal pipe includes a baffle structure for slowing downward motion of the first fluid in the metal pipe.

In the same field of endeavor, Roof teaches the provision of a baffle #2 to a tube #3 of a heat exchanger to enhance heat transfer efficiency and to increase flow resistance (see Fig. 5; abstract, L 1-11; and col. 4, L 25-39).  

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Pearce with the first fluid tubes comprise baffle structures as taught by Roof.

One of ordinary skills would have recognized that doing so would have increased the turbulence and flow resistance through the tubes; thereby, improving heat transfer efficiency of the system as suggested by Roof (abstract, L 1-11; and col. 4, L 25-39).  

The device as modified would disclose wherein the baffle structures slow downward motion of the first fluid in the first fluid tubes, by virtue of the baffle structures providing flow resistance to the refrigerant as pointed out by Roof (see Roof; col. 4, L 25-39).

Claim(s) 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 3504739 A) in view of Roof (US 5497824 A); and further in view of Barron (US 20100288478 A1).

Regarding claim 5:
Pearce as modified discloses all the limitations, except for wherein the fluid distribution manifold comprises an air vent which is in communication with the plurality of first fluid tubes.

Pearce further discloses wherein the heat exchanger comprises a fluid distribution manifold (defined at least by #22 along with the outer shell of the collector #20) for directing first fluid received by the first fluid collector #20 to the plurality of first fluid tubes (via stub tubes #30, see Fig. 1-2, col. 2, L 54-64).

In the same field of endeavor, Barron teaches the provision of an air vent #27 on an inlet manifold #18 of a heat exchanger (see Fig. 1; [0014]). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Pearce as modified with the fluid distribution manifold comprising an air vent as taught by Barron.

One of ordinary skills would have recognized that doing so would have allowed releasing of overpressure from the manifold; thereby, reducing the risk of failure of the heat exchanger. Other benefit of an air vent on a manifold of a heat exchanger include easy drainage of the heat exchanger (see evidentiary reference by John (US 2301433 A); page 3, col. 2, L 15-20); and formation of partial vacuum in the heat exchanger (see Sage (US 1607171 A), L 93-104).

Regarding claim 6:
Pearce as modified discloses all the limitations.
Pearce further discloses wherein the first fluid passages (through stub tubes #30) are formed at least in part by the fluid distribution manifold (see rejection of claim 1 above). 

Regarding claim 7:
Pearce as modified discloses all the limitations.
Pearce further discloses wherein the first fluid collector #20 comprises a cavity for receiving the first fluid (see at least Fig. 1) and wherein the fluid distribution manifold (defined at least in part by #22) is detachably installed in said cavity of the first fluid collector (see Fig. 1-2: col. 3, L 9-20).

Regarding claim 8:
Pearce as modified discloses all the limitations.
Pearce further discloses wherein at least one of the plurality of first fluid tubes of the heat exchanger comprises an opening (inlets of tubes 14) capable of receiving a cleaning tube for directing a fluid stream for displacing deposits formed within the heat exchanger (the inlet of tubes #14 are clearly capable of receiving a cleaning tube for cleaning thereof. Also, cleaning tubes of heat exchangers is a well-known practice in the art).

Regarding claim 9:
Pearce as modified discloses all the limitations.
Pearce further discloses wherein the fluid distribution manifold (defined at least by #22) includes at least one protruding baffle #30 which is located proximate an inlet of at least one of the plurality of first fluid tubes (see Fig. 2), wherein said at least one protruding baffle includes a through hole (see hollow interior of #30) which is in communication with said air vent (see rejection of claim 5: as modified with the air vent on the shell of the manifold as taught by Barron, baffles #30 fluidly communicate with the air vent when the air vent is operated to reduce overpressure in the manifold).

Regarding claim 10:
Pearce as modified discloses all the limitations.
Pearce as modified inherently discloses wherein the air vent is configured to communicate with an air flow spaced apart from flow of the first fluid in at least one of the plurality of first fluid tubes (the air vent communicates with the ambient airflow outside the heat exchanger, where overpressure gas from the heat exchanger is discharged).

Regarding claim 11:
Pearce as modified discloses all the limitations.
The limitation “wherein the heat exchanger is configured such that when water flows through the first fluid tubes, air is sucked through the air vent into the first fluid tubes to form a central air column in the first fluid tubes” is a contingent limitation as per MPEP 2111.04-II. Since all the structural elements required by the claim is present in the device of Pearce as modified, Pearce as modified is capable of achieving this limitation.

 Regarding claim 12:
Pearce as modified discloses all the limitations.
Pearce further discloses wherein the fluid distribution manifold (made at least of #22) includes a plurality of protruding baffles #30 which are spaced apart from inlets of the plurality of first fluid tubes (see Fig. 2, col. 2, L 64-65), whereby gaps between the protruding baffles and the inlets form said first fluid passages (see Fig. 2: the gaps between the protruding baffles #30 and the inlets of tubes #14 define the first fluid passages; at least by virtue of surrounding said fluid passage).

Regarding claim 13:
Pearce as modified discloses all the limitations.
Pearce further discloses wherein the fluid distribution manifold (made at least of #22) includes a plurality of protruding baffles #30 which are in contact with inlets of the plurality of first fluid tubes (#30 are in indirect contact with the tubes #14 via #29 and #16), whereby the first fluid passages are formed by gaps in the protruding baffles (see Fig. 2: the first fluid passages are formed by the hollow openings of the stub tubes #30).

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 3504739 A) in view of Roof (US 5497824 A); and further in view of King (US 6102561 A).

Regarding claim 14:
Pearce as modified discloses all the limitations, except for wherein the at least one second fluid tube comprises a further baffle for moderating flow of the second fluid and wherein the said further baffle surrounds at least one first fluid tube and wherein the further baffle comprises at least one elongate member, wherein the elongate member comprises a solid elongate core and annular or spiral structures surrounding said core.

However, Roof further teaches that in shell and tube in heat exchanger, it is known to provide a baffle #1 for moderating flow of the second fluid and wherein said baffle surrounds the inner fluid tube and wherein said baffle comprises at least one elongate member, wherein the elongate member comprises a solid elongate core (see Fig. 6; last four lines of the abstract; and col. 4, L 49-53).

In the same field of endeavor, King teaches a heat exchanger (Fig. 2; col. 3, L 51-59) wherein the outer tube #20 comprises a baffle (made of vanes #3, 6, 7, 8, and 9) for moderating flow of the fluid flowing outside the inner tube #2 and wherein said baffle surrounds the inner tube #2 and wherein the baffle comprises at least one elongate member (vane #7), wherein the elongate member comprises a solid elongate core (#7 is in the form of an elongated core) and spiral structures #8 surrounding said core (see Fig. 2).

In other words, King teaches that on the outer surface of a heat exchange tube, it is known to provide a baffle surrounding said tube, wherein the baffle comprises an elongated core and a spiral structure surrounding said elongated core.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Pearce as modified with a further baffle for moderating flow of the second fluid and wherein said further baffle surrounds at least one first fluid tube and wherein the further baffle comprises at least one elongate member, wherein the elongate member comprises a solid elongate core and annular or spiral structures surrounding said core as taught by King.

One of ordinary skills would have recognized that doing so would have enhance the heat transfer capacity of the device as suggested by King (see col. 3, L 49-63); thereby, making the heat exchanger more efficient.

As modified, the at least one second fluid tube comprises the further baffle, given that the further baffle is within the at least one second fluid tube.

Regarding claim 20:
The subject matter claimed here is similar to that of claim 14. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 14 above for the rejection of claim 20.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 3504739 A) in view of Roof (US 5497824 A); or, in the alternative, in further in view of Vasile (US 4619311 A).

Regarding claim 16:
Pearce as modified discloses all the limitations.
The heat exchanger is configured to receive the first fluid in the form of a liquid, as the tubes 14 of Pearce can well operate as liquid to liquid heat exchanger.

To the extent that applicant disagree, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Vasile teaches that it is known to employ a heat exchanger for liquid to liquid heat exchange (see abstract).

 Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Pearce as modified with the first fluid being in liquid form as taught by Vasile.

One of ordinary skills would have recognized that doing so would have allowed for thermal energy to be recovered from the first fluid for other purposes such as preheating water for domestic usage as suggested by Vasile (see at least abstract). 

Regarding claim 17:
Pearce as modified discloses all the limitations.

The limitation “the first fluid collector is a waste water collector for collecting waste water” is an intended use limitations that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)).

Alternatively, Vasile teaches that it is known to employ a heat exchanger for liquid to liquid heat exchange, wherein at least one fluid is waste water (see abstract).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Pearce as modified with the first fluid collector being a waste water collector for collecting waste water, by simply using waste water as the first fluid s taught by Vasile.

One of ordinary skills would have recognized that doing so would have allowed for thermal energy to be recovered from the first fluid for other purposes such as preheating water for domestic usage as suggested by Vasile (see at least abstract). 

Regarding claim 18:
Pearce as modified discloses all the limitations.
Pearce further discloses wherein the first fluid collector is in communication with the plurality of first fluid channels via a plurality of first fluid passages (see fluid passages through stub tubes #30, best seen in Fig. 2), the first fluid passages and first fluid channels being configured such that when the first fluid is water, the first fluid flowing through the first fluid passages is insufficient to fill the first fluid channels (this limitation is a contingent limitation as per MPEP 2111.04-II. Since all the structural elements required by the claim is present in the device of Pearce as modified, Pearce as modified is capable of achieving this limitation).

Regarding claim 19:
Pearce as modified discloses all the limitations.
Pearce further discloses wherein the first fluid collector comprises a plurality of first fluid outlets (outlets to tubes #14 from collector #20) each corresponding to a respective first fluid channel (see Fig. 1-2), wherein the heat exchanger further comprises a flow divider #22 including a plurality of baffles #30 which are positioned adjacent to or in the first fluid outlets (best seen in Fig. 2) and wherein the first fluid passages are formed by gaps in the baffles (see Fig. 2: the first fluid passages are formed by the hollow openings of the stub tubes #30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bruggesser (US 9938880 B2), John (US 2301433 A), and Sage (US 1607171 A) each disclose the provision of an air vent on a manifold of a heat exchanger.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763